

116 HR 7909 : Ensuring Children and Child Care Workers Are Safe Act of 2020
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 7909IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo facilitate access to child care services safely and securely during the COVID-19 pandemic.1.Short titleThis Act may be cited as the Ensuring Children and Child Care Workers Are Safe Act of 2020.2.FindingsCongress finds the following:(1)Child care is an essential service that supports children’s early development and allows parents to work.(2)At least 1 out of 2 child care providers closed at some point during the COVID–19 pandemic, and 2 out of 5 face the possibility of permanent closure.(3)The lack of access to child care services can prevent parents from returning to work and can prevent children from accessing critical services, including meals.(4)Ensuring the safe re-opening and operation of child care service settings during periods of community transmission of COVID–19 will require child care providers to adopt new measures and practices in order to reduce the likelihood of COVID–19 transmission.(5)Such measures and practices must ensure the safety of children as well as child care workers, who may be at high risk of infection.(6)Ensuring that working families have access to safe child care service options is critical to supporting young children’s development and to returning the economy back to its pre-pandemic levels.3.Technical assistance on the safe provision of child care services(a)Technical Assistance to States(1)In generalThe Secretary of Health and Human Services (in this Act referred to as the Secretary), in consultation with the Director of the Centers for Disease Control and Prevention, shall provide technical assistance to States, Indian Tribes, and tribal organizations related to the safe provision of child care services while there is community transmission of COVID–19. Such technical assistance shall include information about—(A)the prevention of COVID–19 transmission in child care provider settings, including the use of face masks and other personal protective equipment in such settings;(B)training and professional development on health and safety practices related to the prevention of COVID–19 transmission in child care provider settings;(C)the acquisition and use of personal protective equipment; and (D)modifications of child care provider settings and services to prevent COVID–19 transmission, such as optimal staff-to-child ratios across such settings and the use of mental health supports.(2)MaterialsAs part of such technical assistance efforts, the Secretary shall—(A)publish educational materials related to the prevention of COVID–19 transmission in child care provider settings, including by posting such materials on a website;(B)update any such materials as necessary to reflect advancements in the science of COVID–19; and(C)provide a mechanism through which States may exchange best practices relating to the safe operation of child care providers.(b)Technical Assistance to Child Care Providers(1)In generalThe Secretary may make grants to lead agencies designated under section 658D(a) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858b(a)) to provide guidance, technical assistance, and support to child care providers, either directly or through resource and referral agencies or staffed family child care networks, regarding the safe operation of child care providers while there is community transmission of COVID–19.(2)ReservationThe Secretary shall reserve 2.75 percent of funds appropriated to carry out this section to make payments to Indian Tribes, Tribal organizations, or consortia of Indian Tribes and Tribal organizations.(3)AllotmentsFrom amounts appropriated to carry out this section and not reserved under paragraph (2), the Secretary shall allot to Guam, American Samoa, the Virgin Islands of the United States, and the Commonwealth of the Northern Mariana Islands and to the remaining States amounts in accordance with subsections (a)(1) and subsection (b) of section 658O of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m), except that none of such remaining States shall receive an allotment of less than $10,000.(4)RequirementsEach lead agency that receives a grant under this section shall ensure that—(A)guidance, technical assistance, and support are available to child care providers regardless of such providers’ settings, sizes, or administrative capacities; and(B)guidance, technical assistance, and support are available in the languages most commonly spoken in the State, Indian Tribe, or Tribal organization.(c)Report to CongressNot later than 60 days after funds are appropriated to carry out this Act, the Secretary shall provide to the Committee on Education and Labor of the House of Representatives and to the Committee on Health, Education, Labor, and Pensions of the Senate a report that includes—(1)recommendations for how to ensure the safe provision of child care services while there is community transmission of COVID–19, including recommendations that address each of the issues described in subparagraphs (A) through (D) of subsection (a)(1);(2)recommendations for how to ensure the supply of child care services meets demand during periods when providers implement the recommendations described in paragraph (1), including whether it will be necessary to expand the number of child care providers to meet such demand and, if so, recommendations for how to expand the number of child care providers; and(3)the estimated cost of implementing the recommendations described in paragraphs (1) and (2).4.DefinitionsThe terms State, Indian Tribe, and Tribal organization have the meanings given such terms in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).5.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act, $5,000,000 for fiscal year 2021. Funds appropriated to carry out this Act shall remain available until expended.Passed the House of Representatives September 16, 2020.Cheryl L. Johnson,Clerk